               Case 2:06-cv-00917-MSG Document 144 Filed 04/24/19 Page 1 of 1 Page 1 ot 2


             RE: Davido v. Beard, et al. (06-cv-0917)
             Eric Montroy
             to:
             Rachel_ Sellers@paed.uscourts.gov, Matthew Lawry, pegan@foxrothschild.com,
             jbuck@attorneygeneral.gov, ksekula@attomeygeneral.gov
             04/22/2019 11 :44 AM
             Cc:
             "Chambers_of_Judge_Mitchell_S_Goldberg@paed.uscourts.gov"
             Hide Details
             From: Eric Montroy <Eric_Montroy@fd.org> Sort List...
             To: "Rachel_Sellers@paed.uscourts.gov" <Rachel_ Sellers@paed.uscourts.gov>, Matthew
             Lawry <Matthew_Lawry@fd.org>, "pegan@foxrothschild.com"
             <pegan@foxrothschild.com>, "jbuck@attomeygeneral.gov" <jbuck@attorneygeneral.gov>,
             ''ksekula@attomeygeneral.gov'' <ksekula@attomeygeneral.gov>
             Cc: "Chambers_of_Judge_Mitchell_S_Goldberg@paed.uscourts.gov"
             <Chambers_of_Judge_Mitchell_S_Goldberg@paed.uscourts.gov>
             History: This message has been replied to.
Hi Rachel,

I just looked at ECF 131-2 and compared it with my copy of the transcripts. My copy of the transcript is identical
to the one that the Respondent filed as ECF No. 131-2. The first seven pages of the transcript are not numbered,
apparently because they consist of the cover and the index of the transcript. The page numbering begins on
page 8 at the start of the actual trial proceedings. Thus it appears that the Court has the full transcript for that
particular volume and is not missing any pages.

Thanks,
Eric Montroy




                                                                                         FILED
                                                                                        APR 23 2019
                                                                                  Bl KATE BAHKMAN, Cfer.~
                                                                                   Y.           Dep, Clerk
